             Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT Of CONNECTICUT


  REI HOLDINGS, LLC,
  a Utah limited liability company

                 Plaintiff,
            v.

  EDWARD MARCUS AKA EDWARD L.
  MARCUS DBA THE MARCUS LAW                         Civil Action No.
  FIRM
                                                    Jury Trial Demanded
                 Defendant




       Plaintiff REI Holdings, LLC (“REI”) hereby complains against Defendant Edward Marcus also

known as Edward L. Marcus individually and doing business as The Marcus Law Firm (“Marcus”) as

follows:

                               PARTIES, JURISDICTION, VENUE

       1.        REI is a Utah limited liability company with its principal place of business at 3400

North 1200 West Suite 207, Lehi in the State of Utah.

       2.        Defendant Marcus is an individual who is and was during all times relevant to this

proceeding licensed to practice law in the State of Connecticut and operating as The Marcus Law Firm

as a sole proprietorship with a principal place of business at 275 Branford Road, North Branford in the

State of Connecticut.

       3.        This Court has jurisdiction pursuant to 28 USC § 1332 (a) in that REI and Marcus are

citizens of different states and the amount on controversy exceeds $75,000.

       4.        Venue is proper pursuant to 28 USC § 1391 (b).

                                                    1
            Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 2 of 19




                                     GENERAL ALLEGATIONS

       5.         REI is in the business of purchasing portfolios of tax lien certificates issued by

municipalities across the country.

       6.         This complaint for breach of contract, breach of the covenant of good faith and fair

dealing, breach of fiduciary duty, unjust enrichment, legal malpractice, fraudulent nondisclosure,

negligent non-disclosure and violation of Connecticut’s Unfair and Deceptive Trade Practice statute

arises out the representation by Marcus of REI in connection with the purchase and subsequent

collection of two (2) portfolios of tax lien certificates issued by the cities of Hartford, Bridgeport and

West Haven, Connecticut (the “Portfolios”).

       7.         By way of background, in or around February 2015, Dan Friedman (“Friedman”),

Thomas McOsker (“McOsker’) and Donald Byrne (“Byrne”) approached REI regarding the purchase of

the Portfolios.   Shortly before approaching REI and unbeknownst to REI, McOsker, Byrne and

Friedman individually and through their business entities acting in concert, had agreed to purchase rights

to the tax liens in the Portfolios from the original owner of the liens, American Tax Funding, LLC

(“ATF”), for approximately $400,000.00. The purchase was made for the express purpose of “flipping”

the liens to REI for full redemptive value even though there were significant problems with the liens that

negatively affected their value, which were known to McOsker, Byrne, Friedman, and their related

business entities, LienClear001,LLC LienClear0002,LLC, BFNH, and Optimum Asset Management ,

LLC.

       8.         After expressing interest in purchasing the Portfolios, REI was referred to Marcus by

McCosker, Byrne and Friedman for representation.




                                                      2
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 3 of 19




       9.          At that time, Marcus represented ATF in the collection of the liens in the Portfolios

prior to the purchase by REI although Marcus failed to disclose that fact to REI at the time. Likewise,

McCosker, Byrne and Friedman did not disclose to REI at that time that Marcus was representing ATF.

       10.         Marcus was then retained by REI to represent REI in the purchase of the Portfolios.

Marcus represented to REI that he had significant experience in the purchase and collection of

Connecticut municipal tax liens and possessed the requisite professional expertise to represent REI in

the purchase, resale and collection of the liens in the Portfolios. Based on his alleged experience and

expertise, Marcus was in superior position to REI in that REI had not previously purchased tax liens

portfolios in the State of Connecticut.

       11.       Under an oral agreement in or around February 2015, REI and Marcus agreed that

Marcus would provide all services necessary to ensure that valid and legal assignment of the tax liens

in the Portfolios to REI so that REI had the ability and legal entitlement to re-sell and/or to collect,

receive and retain the balance due and to enforce the collection of the tax liens.

       12.       These necessary services included but were not limited to:

       a.        Reviewing and negotiating the terms purchase agreements for the Portfolios;

       b.        Investigating that the seller’s representation in the purchasing agreement were true;

       c.        Ensuring that the “Tax Lien Documents” as that term is defined in the agreements

       were delivered to REI;

       d.        Investigating that the Servicer’s representation in the Optimum Agreement were

       true;

       e.        Confirming that the Servicer in the Optimum Agreement was correctly and legally

       licensed to act as a servicer of the Optimum Portfolio in the State of Connecticut; and


                                                       3
             Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 4 of 19




       f.         Ensuring that REI was properly licensed to engage in the business of collecting

       and foreclosing tax liens in the State of Connecticut.

       13.        Marcus was governed by Connecticut’s Rules of Professional Conduct, which are

incorporated herein by reference as well as substantive case law concerning professional conduct, at all

times during the course of his representation of REI. Those rules and the case law-imposed obligations

on Marcus to REI which included but were not limited to Marcus’ obligation not to engage in conduct

involving dishonesty, fraud, self-interest, conflict of interest, deceit or misrepresentation. As an attorney

and a fiduciary based on, inter alia, Marcus’ superior knowledge to REI in purchasing tax liens the State

of Connecticut, Marcus owed duties of candor, loyalty and honesty to REI at all times during his

representation.

       14.        The first of the two Portfolios was sold to REI by Optimum for $3,912,852.35 in

February 2015 (the “Optimum Portfolio”) under a certain Tax Lien Purchase and Servicing Agreement

(the “Optimum Agreement”).

       15.        The second portfolio of the two Portfolios was sold to REI by LienClear0001 for

$370,298.33 in July 2015 (the “LienClear 0001 Portfolio”) under a certain Tax Lien Purchase and Sale

Agreement (the “LienClear0001) Agreement,”).

       16.        REI paid Marcus the sum of $42,250 for legal services ($35,000) and lien recording fees

($7,250)     in connection with the purchase of the two Portfolios. REI also paid Marcus the sum of

$411,167.90 for attorney fees and costs incurred by Marcus for services rendered to, upon information

and belief, ATF and possibly others in connection with the collection of the liens in the Portfolios prior

to the sale to REI. Thereafter, Marcus continuously represented REI in the enforcement and collection

of the tax liens in both Portfolios until his termination on August 15, 2017.




                                                       4
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 5 of 19




        17.     Upon information and belief, ATF was paid its purchase price for the sale of the

Portfolios from the proceeds of the sale to REI.

        18.     After purchasing the Portfolios and as more specifically described below, REI discovered

massive problems with the Portfolios.

        19.      The Portfolios were of little or no value, as a substantial portion of all of the liens were

expired, paid off, released, or otherwise invalid or had little to no value compared to the purchase prices

all of which was known by Marcus, McOsker, Byrne and Friedman.

        20.     Additionally, many of the liens were low cost liens, for which the cost to enforce was

greater than the amounts that could be recovered. The biggest unrecoverable costs were the title searches

that were required to identify the volume and page number of the liens and the assignments – which

Marcus should have had in its possession and control, but failed to provide to REI. Indeed, Marcus

destroyed tax lien certificates that contained this information and failed to keep proper records to identify

these liens at a later time.

        21.     Having represented ATF in the collection of the Portfolios prior to the purchase by REI,

Marcus knew or should have known that that the Portfolios were of little or no value, as a substantial

portion of all of the liens were expired, paid off, released, or otherwise invalid or had little to no value

compared to the purchase prices.

        22.     McOsker and Byrne concealed and failed to disclose the Portfolios’ lack of value to REI

and instead engaged in a plan of deception with each other to induce REI to overpay for the Portfolios,

for servicing and for attorneys’ fees including but not limited to fees allegedly due to Marcus using other

entities, like BFNH,LLC (“BFNH”) – an entity related to McOsker and/or Byrne and/or Friedman to

shield themselves from potential liability to REI.




                                                       5
             Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 6 of 19




       23.     Upon information and belief, BCMG, LLC (another entity related to McOsker and/or

Byrne and/or Friedman) BFNH, Optimum, Friedman, McOsker and Byrne, in concert with each other,

deleted data from the Portfolios to conceal material facts from REI and induce REI to purchase the

Portfolios. For instance, Friedman, McOsker and Byrne did not identify that certain liens in the

Portfolios had already been paid off, and upon information and belief, removed this information from

the notes on the Portfolios. This had the effect of artificially inflating the value – and therefore the

purchase price – of the liens. ATF, the original purchaser of the Portfolios, would have conducted

significant due diligence on its purchase and would have identified liens that had been paid off to the

city and/or otherwise redeemed, released or voided, and that information would be available from ATF’s

servicing notes, if not for Friedman’s, McOsker’s and Byrne’s intentional actions to delete such

information. As attorney for ATF, Marcus knew or should have known or at least had access to

information about the Portfolios held by ATF. Instead, REI had to pay Marcus exorbitant amounts as

part of the acquisition of the Portfolios and then “relearn” about the problems, paying Marcus tens of

thousands of dollars more in attorney’s fees and costs along the way, even though Marcus had access to

this information prior to the sale to REI of the Portfolios.

       24.     Additionally, at the time of REI’s purchase, many of the liens in the Portfolios had

already been released or voided by the municipalities.

       25.     Neither BCMG, LienClear0001 nor Optimum ever provided the tax lien certificates for

the liens transferred to REI. In fact, unbeknownst to REI at the time of the purchase, Marcus had

destroyed many of the tax lien certificates.

       26.     Prior to closing of the Optimum Portfolio, REI was not informed by Marcus that the

municipalities needed to consent to the transfer of the liens in the Portfolios to REI before the transfer

occurred. The consent of the municipality was required for any subsequent assignments of the liens.

Indeed, in the Optimum Agreement the so called “sellers” represented and warranted that, among other
                                                       6
             Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 7 of 19




things, they had the authority to sell the liens to REI which was not true. As counsel for ATF, Marcus

knew that these consents were required and had not been obtained at the time of closing.

       27.     Even following the closing of the Optimum Agreement, Marcus failed to obtain consent

from the City of Bridgeport and the City of West Haven for the assignment of the liens to REI. Instead,

Marcus only obtained consent for the assignment of the liens to Optimum as servicer for REI.

       28.     With respect to the liens the Portfolios in which payments had been made by the property

owners directly to the municipalities, the municipalities denied payments to REI based on lack of privity

of contract because the municipalities’ consent was not obtained prior to the sale of the liens to REI. At

the time it purchased the liens, it was REI’s understanding that any payments made by the property

owners on account of the liens to the municipalities would be remitted or forwarded to REI.

       29.     After the sale of the Portfolios, REI learned – because Marcus had not informed REI

prior to the closing - that REI could not resell the liens without consent of the municipalities. Marcus,

Byrne, McOsker and Friedman knew that REI intended to resell the liens to individual customers when

liens were sold to REI. Marcus did not inform REI until November of 2015 that such practice was

disallowed by the municipalities, causing REI to have to refund numerous customers and otherwise

disrupting REI’s business practices.

       30.        At present and in a related matter, REI has filed a Consolidated Complaint in the

United States District Court for the District of Delaware, Case No. 1:18-cv-01401-MN (the “Delaware

Case”) against Byrne, McOsker and Friedman and their related and entities to remedy inter alia (i) the

fraudulent inducement and subsequent breaches of two agreements pursuant to which REI purchased

the Portfolios for $370,298.33 and $3,912,852.35, respectively, and (ii) the breach of the corresponding

servicing agreements.




                                                      7
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 8 of 19




        31.         But for the conduct of Marcus prior to closing described infra, REI would not have

purchased the Portfolios for the purchase prices stated in the Optimum Agreement and LienClear0001

Agreement.

                                                 COUNT I
                                      (BREACH OF CONTRACT)

        32.      REI incorporates the allegations of paragraphs 1- 31 with the same force and effect as if

set forth herein.

        33.      Marcus breached its oral agreement to represent REI in the purchase of the Portfolios

such that REI would receive the benefits thereof including but not limited to obtaining clear and valid

of existing tax liens for resale, enforcement and/or collection in the following ways:

          a.     Marcus failed to ensure that the cities provided the necessary consents to the transfers of

the Portfolios to REI in advance of the closing;

          b.     While the consents from West Haven and Bridgeport were later obtained, the consent from

Hartford was not obtained and resulted in payments made to Hartford directly on account of the liens in

the Portfolios which the City of Hartford then refused to remit to REI;

          c.     Marcus failed to confirm that Optimum was licensed to collect liens in the State of

Connecticut and then billed REI for the licensing fee of $7500 without disclosing the nature of same to

REI;

          d.     Marcus failed to ensure that REI was properly licensed thereby having authority to do

business in the State of Connecticut as a bulk buyer of delinquent debt;

          e.     Marcus failed to ensure (or at least inquire) that the land records and tax collector records

accurately reflected both that the liens were assigned to REI and that the liens were outstanding and not

redeemed or discharged;



                                                        8
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 9 of 19




          f.     Marcus failed to adequately represent REI by ensuring (or at least inquiring) that the

assigned liens in the Portfolios were and continued to be reflected in the databases of Hartford,

Bridgeport and West Haven; and

          g.     Marcus destroyed many of the tax lien certificates without noting the book and page

reference of the applicable land records where the tax liens in the Portfolios were recorded and failed to

advise REI of same prior to closing thereby costing REI thousands of dollars in unrecoverable fees as

well as causing hundreds of liens to become uncollectable due to the unrecoverable fees.

        34.      As a result of Marcus’ breaches of its agreement, REI has been damaged.

                                                       COUNT II
                    (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

        35.      REI incorporates the allegations of paragraph 1- 33 with the same force and effect as if

set forth herein.

        36.      By virtue of its agreement, REI and Marcus were parties to a contract under which

Marcus represented REI and REI reasonably expected to receive certain benefits.

        37.      These benefits included but were not limited to:

          a.     Valid and clear tile to the tax liens in the Portfolios;

          b.     Valid and enforceable liens that have not been redeemed, discharged; and

          c.     The ability to re-sell the liens purchased in the Portfolios.

        38.      Marcus engaged in certain conduct that injured REI’s right to receive these benefits in

the following ways which include but are not limited to:

          a.     Marcus represented ATF in the collection of the liens in the Portfolios prior to the sale of

the Portfolios to REI without initially disclosing same;

          b.     Marcus failed to provide REI with the lien information it had obtained during the course

of its representation of ATF in the collection of the liens in the Portfolios;
                                                         9
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 10 of 19




         c.     Marcus either knew that many of the liens in the Portfolios were redeemed, discharged or

worthless or Marcus intentionally declined and failed to determine how many of the liens in the Portfolios

were redeemed, discharged or were worthless;

         d.     Marcus failed to advise REI that many of the liens in the Portfolios were discharged,

redeemed or worthless or, that Marcus could ascertain in whole or in part that many of the liens in the

Portfolios were discharged, redeemed or worthless;

         e.     In facilitating the consummation of the sale of the Portfolios to REI with the knowledge

that many of the liens in the Portfolios were discharged redeemed or worthless, Marcus advanced his own

interests and those of ATF and the sellers of the Portfolios over REI, because Marcus knew that as part

of the sale of the Portfolios to REI, Marcus would receive attorney’s fees and costs previously incurred

in the amount of $411,167.50. Said sum may have also included the attorney’s fees incurred by the sellers

of the Portfolios for the sales of the Portfolios which REI will investigate given the opportunity for

discovery;

         f.     In facilitating the consummation of the sale of the Portfolios to REI with the knowledge

that many of the liens in the Portfolios were discharged, redeemed or worthless, Marcus advanced his

own interests and those of ATF and the sellers of the Portfolios over REI, because Marcus knew that he

would receive an exorbitant fee to close the transaction and then to continue to represent REI in the

collection of the liens once the Portfolios were purchased by REI; and

         g.     Prior to closing, Marcus failed to advise REI that it would not be able to sell the liens in the

Portfolios once they were purchased and in fact did not so advise REI until November 16, 2015 by letter.

       39.      When engaged in the aforesaid conduct, Marcus was acting in bad faith, in self-interest

and to the detriment of REI which resulted in damages and foreseeable damages to REI.




                                                       10
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 11 of 19




                                                    COUNT III
                                      (BREACH OF FIDUCIARY DUTY)

        40.     REI incorporates the allegations of paragraphs 1- 39 with the same force and effect as if

set forth herein.

        41.     Based on the attorney-client relationship between Marcus and REI and Marcus’

knowledge and understanding of tax lien sales in Connecticut that was superior to REI’s understanding,

a fiduciary relationship existed.

        42.     The fiduciary relationship between REI and Marcus gave rise to, inter alia, duties of

candor, loyalty and honesty owed to REI by Marcus and an obligation on the part of Marcus to act in

the best interests of REI and not in conflict with others, in good faith in any matter pertaining to REI,

and to act without advancing Marcus own interests or those of others above the interests of REI.

        43.     By his acts and conduct set forth herein, Marcus acted in bad faith and in his own best

interest and the best interests of others to the detriment of REI.

        44.     By his acts and conduct set forth herein, Marcus breached his fiduciary duty to REI which

proximately caused damages and foreseeable damages to REI.


                                                     COUNT IV
                                           (LEGAL MALPRACTICE)

        45.     REI incorporates the allegations of paragraph 1- 44 with the same force and effect as if

set forth herein.

        46.     By virtue of the oral agreement to represent REI in connection with the purchase of the

Portfolios and thereafter Marcus’ continuous representation of REI through August 15, 2020 when he

was terminated, an attorney client relationship existed between REI and Marcus.



                                                       11
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 12 of 19




       47.       During the course of Marcus’ representation of REI, Marcus committed a series of

wrongful and/or negligent acts or omissions in violation of the standard of care including but not limited

to the acts and conduct set forth in paragraphs 1-44 herein and the following:

         a.      In foreclosing the liens in the Portfolios, Marcus failed in many cases to name lien holders

whose liens were subsequent in time and right to those of REI as defendants thereby resulting in the

subsequent liens not being foreclosed out and retaining their status as encumbrances on the subject

properties to the detriment of REI which allowed them to later initiate foreclosure proceedings against REI

to the detriment of REI;

         b.      Prior to closing, Marcus failed to advise REI that it would not be able to sell the liens in the

Portfolios once they were purchased and in fact did not so advise REI until November 16, 2015 by letter;

         c.      In obtaining the consents from the municipalities, Marcus negotiated away rights and

privileges some of which that had been enjoyed by ATF, without advising REI of the legal consequences.

Such rights and privileges included, but are not limited to:

               i. Failing to incorporate the assignment contracts between the municipalities and ATF into

the assignments to REI, which disallowed recovery of taxes paid directly to the municipalities instead of

to ATF prior to closing;

               ii. Limiting the costs and fees recoverable;

              iii. Limiting REI’s ability to further assign the tax liens;

              iv. Eliminating the first right of refusal ATF enjoyed to purchase subsequent tax liens from

the municipalities; and

               v. Preventing REI from bringing foreclosure proceedings on the tax liens until six (6) months

after the consents were signed.

         d.      Marcus failed to adequately represent REI when the City of West Haven released the record

of the assigned tax liens - shortly after the sale to REI - in the Portfolios resulting in the incurrence of

                                                        12
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 13 of 19




additional fees and costs or effectively precluding the collection of smaller liens where the filing of a

lawsuit was deemed not cost effective;

          e.     In all the foreclosure actions filed by Marcus for REI, Marcus failed to name as proper

Defendants other tax lien holders which resulted in the continued existence and enforceability of those

tax liens to the detriment of REI;

          f.     Marcus even represented some of those subsequent lien holders in foreclosure actions

against REI after REI had acquired the property, or in cases, where those lienholders were simply

attempting to foreclose out REI’s tax liens before REI initiated its own foreclosure; and

          g.     Marcus failed to file as additional method of collection, lawsuits against the owners of the

properties when the tax liens in the Portfolios were recorded.

        48.      Marcus wrongful acts and/or omissions were the proximate cause of damage to REI

which damage can be characterized as the loss of REI’s investment in the Portfolios and/or the loss of

potential profit for the Portfolios, and/or the incurrence of additional and unnecessary costs and

attorney’s fees, and/or the diminution in the value of the portfolios and/or all losses attributable to

Marcus’ failure to advise REI that it would not be permitted to assign the liens in the Portfolio after the

purchase of same.

                                               COUNT IV
                                        (UNJUST ENRICHMENT)
        49.      REI incorporates the allegations of paragraph 1- 48 with the same force and effect as if

set forth herein.

        50.      Based on Marcus’ breaches of the covenant of good faith and fair dealing and his

breaches of his fiduciary duty to REI, REI would not have consummated the Optimum Agreement and

the LienClear0001 Agreement and as such, Marcus was wrongfully paid the sums $42,750 and

$411,167.90 under circumstances that are unjust, unconscionable and contrary to equity and good

conscience.
                                                       13
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 14 of 19




        51.     Accordingly, Marcus did not earn the fees paid to him by REI and was unjustly enriched

thereby.

        52.     Marcus acted in bad faith, in self-interest and to the detriment of REI which resulted in

damage to REI.

                                              COUNT VI
                               (BREACH OF IMPLIED CONTRACT)
        53.     REI incorporates the allegations of paragraph 1- 52 with the same force and effect as if

set forth herein.

        54.     Connecticut’s Rules of Professional Conduct and substantive case law imposed certain

duties and obligations on Marcus when representing REI both as an attorney and as a fiduciary including,

but not limited to, the duties of candor, loyalty, honesty and to represent REI zealously and without

conflicts of interest.

        55.     Marcus’ conduct as aforesaid, constitutes a breach of said duties an obligation which

imposes an implied contract at law between REI and Marcus.

        56.     As a result of Marcus’ breach of its implied contract at law with REI, REI was damaged.

                                        COUNT VII
                               (FRAUDULENT NONDISCLOSURE)
        57.     REI incorporates the allegations of paragraph 1- 56 with the same force and effect as if

set forth herein.

        58.     Based on Marcus’ conduct aforesaid, and in particular the following, constitutes a

knowing and intentional failure to make a full and fair disclosure of known facts connected with the

Portfolios about which Marcus had assumed to speak, under circumstances in which there was a duty

to inform REI as REI’s attorney and as a fiduciary:




                                                      14
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 15 of 19




          a.      Marcus’ knowing and intentional failure to initially advise REI that it had represented

      ATF in the collection of the liens in the Portfolios and had personal knowledge thereof;

          b.     Marcus’ knowing and intentional failure to advise REI that he either knew that many of

the liens in the Portfolios were redeemed, discharged or worthless or that he could determine how many

of the liens in the Portfolios were redeemed, discharged or were worthless; and

          c.     Marcus’ knowing and intentional failure to advise REI that it would not be able to sell

the liens in the Portfolios once they were purchased and in fact did not so advise REI until November

16, 2015 by letter.

        59.      Marcus’ fraudulent nondisclosures were made to induce REI into purchasing the

Portfolios.

        60.      REI trusted and relied on Marcus when representing it in connection with the purchase

of the Portfolios.

        61.       REI purchased the Portfolios to its detriment and has been damaged.

                                           COUNT VIII
                                    (NEGLIGENT NONDISCLOSURE)
        62.      REI incorporates the allegations of paragraph 1-61 with the same force and effect as if

set forth herein.

        63.      Marcus’ conduct as aforesaid, and in particular the following in violation of the standard

of care, constitutes a negligent failure to make a full and fair disclosure of known facts connected with

the Portfolios about which Marcus had assumed to speak, under circumstances in which there was a

duty to inform REI as REI’s attorney and as a fiduciary:

          a.      Marcus’ failure to advise REI that it had represented ATF in the collection of the liens

in the Portfolios and had personal knowledge thereof;

                                                       15
               Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 16 of 19




          b.     Marcus’ failure to advise REI that he either knew or should have known that many of the

liens in the Portfolios were redeemed, discharged or worthless or that he could determine how many of

the liens in the Portfolios were redeemed, discharged or were worthless; and

          c.     Marcus’ failure to advise REI that it would not be able to sell the liens in the Portfolios

once they were purchased (and in fact did not so advise REI until November 16, 2015 by letter) under

circumstances where Marcus knew or should have known that REI could not re-sell the Portfolios.

        64.      REI trusted and relied on Marcus when representing it in connection with the purchase

of the Portfolios.

        65.       REI purchased the Portfolios to its detriment and has been damaged.


                                                COUNT IX

                      (VIOLATION OF CONNECTICUT’S UNFAIR AND
                 DECEPTIVE TRADE PRACTICES STATUTE C.G.S. Sec. 42-110b)

        66.      REI incorporates the allegations of paragraphs 1 – 65 with same force and effect as if set

forth herein.

        67.      Marcus’ conduct as aforesaid and in particular the following were related to the financial

and entrepreneurial aspects of Marcus’ practice of law:

          a.     In facilitating the consummation of the sale of the Portfolios to REI with the knowledge

that many of the liens in the Portfolios were discharged redeemed or worthless, Marcus advanced his

own entrepreneurial and financial interests and those of ATF and the sellers of the Portfolios over REI,

because Marcus knew that as part of the sale of the Portfolios to REI, Marcus would receive attorney’s

fees and costs previously incurred in the amount of $411,167.50. Said sum may have also included the

attorney’s fees incurred by the sellers of the Portfolios for the sales of the Portfolios which REI will

investigate given the opportunity for discovery;

                                                        16
                  Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 17 of 19




             b.     In facilitating the consummation of the sale of the Portfolios to REI with the knowledge

that many of the liens in the Portfolios were discharged, redeemed or worthless, Marcus advanced his

own entrepreneurial and financial interests and those of ATF and the sellers of the Portfolios over REI,

because Marcus knew that he would receive an exorbitant fee to close the transaction and then to

continue to represent REI in the collection of the liens once the Portfolios were purchased by REI; and

             c.     Prior to closing, Marcus failed to advise REI that it would not be able to sell the liens in

the Portfolios once they were purchased and in fact did not so advise REI until November 16, 2015 by

letter. This had the effect of leading REI to believe that it could re-sell the liens thereby facilitating the

sale of the Portfolios and the payment of the foregoing fees to Marcus.

        68.         Marcus’ conduct was unfair and deceptive in violation of Connecticut’s Unfair Trade

Practice Statute C.G.S. 42- 110b et seq.

        69.         Said conduct:

        a.           offends public policy as it has been established by statutes, the common law, or

otherwise and in other words, it is within at least the penumbra of some common-law, statutory, or

other established concept of unfairness;

        b.          is immoral, unethical, oppressive, or unscrupulous; and

        c.          caused substantial injury and ascertainable loss and damages to REI.

        WHEREFORE, Plaintiff, REI Holdings, LLC respectfully requests the entry of the following

relief against the Defendant Edward Marcus also known as Edward L. Marcus individually and doing

business as The Marcus Law Firm as follows:

        1.          Judgments on all counts against Defendant Edward L Marcus also known as Edward L.

Marcus individually and doing business as The Marcus Law Firm;

        2.          Compensatory and/or consequential damages under all counts against Defendant Edward
                                                           17
            Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 18 of 19




Marcus also known as Edward L. Marcus individually and doing business as The Marcus Law Firm in

an amount to be proven at trial;

       3.      Punitive damages in an amount to be determined at trial;

       4.      Pre and post judgment interest, plus costs attorney’s fees and expenses; and

       5.      Such further relief as this Court deems just and proper.



                                             Respectfully submitted,
                                             REI HOLDINGS, LLC

                                             ______/s/ David A. Lavenburg _____
                                             David A. Lavenburg, Esq.
                                             Federal Bar No. ct09694
                                             Kroll, McNamara, Evans & Delehanty, LLP
                                             65 Memorial Road, Suite 300
                                             West Hartford, CT 06107
                                             (860) 561-7070 (Telephone)
                                             (860) 561-7075 (Facsimile)
                                             dlavenburg@kmelaw.com




                                                     18
              Case 3:20-cv-01178-VLB Document 1 Filed 08/13/20 Page 19 of 19




                                          VERIFICATION

       Under the pains and penalties of perjury I state that I have reviewed the foregoing complaint and

that the facts and allegations contained therein are true and accurate based on my personal knowledge

and belief.

                                                         PLAINTIFF,
                                                         REI Holdings, LLC


                                                        By: Brandon Neff
                                                        Manager
                                                        8/13/2020




                                                    1
